Citation Nr: 1409529	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  03-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include schizophrenia, depression and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from May 1969 until May 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the RO.

In May 2008, the Board denied the Veteran's claim of service connection for an innocently acquired psychiatric disorder. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). 

In March 2011, the Court issued a single-judge Memorandum Decision vacating the May 2008 decision and remanding the matter for further development. 

In January 2013, the United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed the Court's remand of the claim for further development of the record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

In the March 2012 single-judge Memorandum Decision, the Court found that in the May 2008 decision, the Board: (a) erred in not providing the appellant with an adequate VA medical examination and (b) failed to provide adequate statement of reasons or bases as to why it did not consider certain favorable evidence relevant to the Veteran's claim. 

Under these circumstances, the Board finds additional VA examination is necessary to obtain an opinion as to the likely etiology of the claimed acquired psychiatric disorder. 

After reviewing the entire record and examining the Veteran, the VA examiner should offer opinion as to whether it is at least as likely as not that the Veteran's current acquired psychiatric disability had its clinical onset during service or otherwise is due to an incident or event of his period of service. 
 
Accordingly, the case is REMANDED for the following action:

1. The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  All indicated tests and studies are to be performed. Prior to the examination, the record must be made available to the examiner for his review of the case. 

After examining the Veteran and reviewing the entire record, to include any statements or other documents referencing the Veteran's fear associated with hostile military activity, the VA examiner should express an opinion as to whether it is at least as likely as not the Veteran meets the criteria for a diagnosis of PTSD that is due to fear associated with hostile military activity or is due to another stressor or event of his period of active service.

In addition, all other diagnosed psychiatric disorders should be identified. The VA examiner is asked to opine as to whether it is at least as likely as not (50 percent chance or greater) that any acquired psychiatric disorder, other than PTSD, had its clinical onset during the Veteran's period of service or otherwise is due to an event or incident of his period of service. The examiner should utilize the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications must be associated with the claims folder. He is advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655 (2013).

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.
 
There, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

